Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/10/2021 has been considered here.

Status of Claims
The amendments and arguments filed on 11/10/2021 are acknowledged and have been fully considered.  Claims 1-4, 45, and 49 are now pending.  Claims 5-44, 46-48, and 50-51 are canceled; claims 1 and 4 are amended; claims 45 and 49 are withdrawn.
Claims 1-4 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation of “one or more cellulose derivative comprises cellulose ethers, cellulose esters…” however there is no support in the claims, specification, or drawing for esters of cellulose. There are examples of ethers and other derivatives (see specification as filed paragraphs 0014, 0019, 0082, and 0096-99) however there is no example of an ester of cellulose. Thus the claim is rejected as the limitation introduces new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180214412 A1 (Renwick et al, 2018) in view of NPL2 (Particle size analysis in pharmaceutics: Principles, methods, and applications, Shekunov, et al., 2007).

In regards to claims 1-4, Renwick et al teaches an immediate release pharmaceutical composition comprising one or more cannabinoids and one or more pharmaceutically acceptable excipients (see Renwick et al, abstract). Renwick et al further teaches that composition comprises granules comprising cannabidiol, dibasic calcium phosphate, lactose monohydrate (both calcium phosphate and lactose monohydrate are diluents (see Renwick et al, paragraphs 0071-0072)), pregelatinized modified starch, and hydroxyl ethyl cellulose (see Renwick et al, paragraphs 0025-0030). Renwick et al also teaches that the composition comprises an opiate such as morphine as an additional active (see Renwick et al, paragraph 37). 



NPL2 teaches the particle size for direct compression tablet is within 100-200µm, however, smaller particle sizes of about 20-50µm are likely to be optimal for chewable (taste-masked) and fast-disintegrating tablets, where the controlled dissolution and grinding-attrition characteristics become more important (see NPL2, page 205, column 2, oral dosage forms). 

In regards to claims 1-4, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Renwick et al. and NPL2 to formulate an immediate release pharmaceutical composition comprising granules comprising cannabidiol, hydroxyl ethyl cellulose, and morphine wherein the granules are a size of about 20-50µm as the dissolution rate (which governs the bioavailability of the drug) of the drug is largely dependent on the particle size (see NPL2, page 205, column 2, oral dosage form). One with ordinary skill in the art would be motivated to combine the composition of Renwick et al. with the particle size of NPL2 according to the making a drug formulation (see Renwick et al., paragraphs 0100-0105) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regards to claim 1, specifically to the limitation of “wherein the composition releases at least about 30% of the two or more actives over a period of about 30 minutes or less”, as the teachings of Renwick et al. and NPL2 yield an identical immediate release composition as instantly claimed, the properties, such as the how much of the actives are released in 30 minutes or less, of the . 


Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20200163931 A1 (Dely, 2020; US PGPUB of WO 2018071581 A1 as submitted on IDS of 01/29/2020) in view of NPL1 (Particle size analysis in pharmaceutics: Principles , methods, and applications, Shekunov, et al., 2007) as evidenced by NPL1 (Parker, 2009; screenshot of Alcohol-containing Pharmaceuticals from https://pubmed.ncbi.nlm.nih.gov/7171081/; as submitted on PTO-892 of 07/08/2021).

In regards to claims 1-4, Dely teaches an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier (see Dely, paragraph 0014). Further, the carrier comprises cellulose, microcrystalline cellulose, silicified microcrystalline cellulose, starch, pregelatinized starch, dicalcium phosphate, tricalcium phosphate, and mixtures thereof (see Dely, paragraph 0026). Further, the granules are blended with sodium starch glycolate to form a powder blend which is encapsulated into a hard shell capsule (see Dely, paragraph 0031). The composition also comprises of ethanol and isopropanol (see Dely, paragraph 0025), which are non-cannabinoid actives found often in oral, parenteral, and topical drug products (see NPL1, abstract).



The teachings of NPL2 have been described supra.

In regards to claims 1-4, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Dely and NPL2 to formulate an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier and ethanol or isopropanol,  wherein the granules are a size of about 20-50µm as the dissolution rate (which governs the bioavailability of the drug) of the drug is largely dependent on the particle size (see NPL2, page 205, column 2, oral dosage form). One with ordinary skill in the art would be motivated to combine the composition of Dely with the particle size of NPL2 according to the making a hard-fill formulation (see Dely, paragraph 0031) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regards to claim 1, specifically to the limitation of “wherein the composition releases at least about 30% of the two or more actives over a period of about 30 minutes or less”, as the teachings of Dely and NPL2 yield an identical immediate release composition as instantly claimed, the properties, such as the how much of the actives are released in 30 minutes or less, of the composition would be the same.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are .


Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

	Applicant’s arguments in regards to the rejections made under 35 USC 102(a)(2) in view of Renwick et al. and Dely are acknowledged, however the current rejections of record are made under 35 USC 103 and as such only the relevant arguments are addressed below.

In response to applicant's argument that Renwick et al. teaches more than just immediate release compositions, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).

In the instant case, Renwick et al teaches an immediate release pharmaceutical composition comprising one or more cannabinoids and one or more pharmaceutically acceptable excipients (see Renwick et al, abstract). Renwick et al further teaches that composition comprises granules comprising cannabidiol, dibasic calcium phosphate, lactose monohydrate (both calcium phosphate and lactose monohydrate are diluents (see Renwick et al, paragraphs 0071-0072)), pregelatinized modified starch, 
In response to applicant’s argument that there is no unifying disclosure of the combination of the components of the instant invention that releases at least 30% of the one or more cannabinoids over a period of 30 minutes or less, examiner points out as the teachings of Renwick et al and NPL2 yield an identical immediate release composition as instantly claimed, the properties, such as the how much of the actives are released in 30 minutes or less, of the composition would be the same. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As the prior art renders obvious the instant composition, a person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.

In regards to applicant’s argument that Renwick does not disclose a plurality of particles, one with ordinary skill in the art would understand that granules are a form of a particle. This is further supported by the instant specification, “The drug loaded system may comprise particles (e.g. granules…)” (see instant specification as filed, paragraph 0011). Examiner reminds applicant that the 

In response to applicant’s argument that Dely does not focus only on immediate release pharmaceutical compositions, examiner reminds applicant that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)”. In the instant case, Dely teaches an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier (see Dely, paragraph 0014). 
Further, in response to the argument that there is no indication that the compositions of Dely are identical to those of the present claims, examiner points out that rejection of record is made under obviousness and not anticipation. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Dely teaches an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier (see Dely, paragraph 0014). Further, the carrier comprises cellulose, microcrystalline cellulose, 
In regards to the applicant’s argument that Dely does not disclose a population of particles, examiner points out that Dely teaches an oral hard-fill formulation for the immediate release of cannabinoids (see Dely, paragraph 0011) comprising a cannabinoid in a powder form derived from a granulation utilizing microcrystalline cellulose as the carrier (see Dely, paragraph 0014). As the composition of Dely goes through the process of granulation, the powder is comprised of granules (see Dely, paragraph 0031). One with ordinary skill in the art would understand that granules are a form of a particle. This is further supported by the instant specification, “The drug loaded system may comprise particles (e.g. granules…)” (see instant specification as filed, paragraph 0011). Examiner reminds applicant that the claims are interpreted in light of the specification. “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).”
Applicant is reminded that, as written, the claims use the open transitional phrase “comprise” which allows for components other than those listed in the claims to be included in the composition. As such, the teachings of Dely and NPL2 yield an identical immediate release composition as instantly claimed, the properties, such as the how much of the actives are released in 30 minutes or less, of the composition would be the same. A chemical composition and its properties are inseparable. Therefore, .
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         

/Melissa L Fisher/               Primary Examiner, Art Unit 1611